21-638
   United States v. Camber

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                At a stated term of the United States Court of Appeals for the Second
   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
   in the City of New York, on the 13th day of October, two thousand twenty-two.

   PRESENT:
              GUIDO CALABRESI,
              BETH ROBINSON,
                    Circuit Judges,
              PAUL A. ENGELMAYER 1,
                    District Judge.
   _____________________________________

   United States of America,

                        Appellee,

                 v.                                                         No. 21-638



   1Judge Paul A. Engelmayer, of the United States District Court for the Southern District of New
   York, sitting by designation.
Vashon Camber, AKA Shonnie, AKA
Shannie,

                 Defendant-Appellant.
_____________________________________

FOR APPELLEE:                                           Carl G. Eurenius, Carina
                                                        H. Schoenberger, for
                                                        Carla B. Freedman,
                                                        United States Attorney
                                                        for the Northern District
                                                        of New York, Syracuse,
                                                        NY.

FOR DEFENDANT-APPELLANT:                                Vashon Camber, pro se,
                                                        White Deer, PA.



      Appeal from an order of the United States District Court for the Northern

District of New York (Suddaby, J.).


      UPON     DUE     CONSIDERATION,         IT   IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the March 8, 2021 order of the district court is

AFFIRMED.

      Appellant Vashon Camber, pro se, appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.      In 2018,

Camber pleaded guilty to narcotics conspiracy and four counts of distributing



                                       2
cocaine and heroin. The Government also filed a 21 U.S.C. § 851 information,

seeking an enhanced penalty under 21 U.S.C. § 841(b), based on Camber’s two

prior felony convictions. Camber stipulated that he had two prior felony drug

convictions, and the court sentenced him, principally, to the 10-year mandatory

minimum.

      In March 2021, Camber, pro se, moved for compassionate release, asserting

that his medical conditions and the COVID-19 pandemic, as well as a purported

sentencing disparity resulting from the passage of the First Step Act, warranted

release.   The district court declined his motion, concluding that he had not

established that the Bureau of Prisons could not manage his health conditions, or

that he would be at high risk for severe illness from COVID-19 in the event that he

again contracted COVID-19. In addition, the court concluded that the nature and

circumstance of the offenses of which Camber was convicted, his prior criminal

history, and the percentage of his sentence served weigh decidedly against

compassionate release. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

      Under § 3582(c)(1)(A), a district court “may reduce” a defendant’s term of

imprisonment, “after considering the factors set forth in section 3553(a),” if

                                         3
“extraordinary       and     compelling       reasons      warrant      such     a    reduction.”

§ 3582(c)(1)(A)(i); see United States v. Brooker, 976 F.3d 228, 235 (2d Cir. 2020). This

Court reviews a district court’s denial of a motion for compassionate release for

abuse of discretion. United States v. Halvon, 26 F.4th 566, 569 (2d Cir. 2022) (per

curiam). “A district court has abused its discretion if it has (1) based its ruling on

an erroneous view of the law, (2) made a clearly erroneous assessment of the

evidence, or (3) rendered a decision that cannot be located within the range of

permissible decisions.” United States v. Keitt, 21 F.4th 67, 71 (2d Cir. 2021) (per

curiam). 2     Here, the district court did not abuse its discretion by denying

Camber’s motion for compassionate release.

       Camber asserts that his risk of severe illness from COVID-19 was an

extraordinary and compelling reason for his release, and that the court did not

consider his sentencing disparity argument.                  However, because the district

court’s 18 U.S.C. § 3553(a) analysis provides an independent basis to affirm, this

Court “need not determine whether [Camber] has shown extraordinary and




2  Unless otherwise noted, in quoting caselaw, this order omits all alterations, citations,
footnotes, and internal quotation marks.

                                                 4
compelling reasons that might (in other circumstances) justify a sentence

reduction.” See id. at 73.

      If Camber is arguing that the district court should have considered the

purported sentencing disparity when considering the § 3553(a) factors (and not

only as an extraordinary and compelling reason for a reduction), his contention

lacks merit.   The “need to avoid unwarranted sentencing disparities among

defendants with similar records who have been found guilty of similar conduct”

is a § 3553(a) factor. § 3553(a)(6). However, this Court has “never required a

district court to ‘address every argument the defendant has made or discuss every

§ 3553(a) factor individually.’” Keitt, 21 F.4th at 72 (quoting United States v. Rosa,

957 F.3d 113, 119 (2d Cir. 2020)). Rather, “[a] district court is presumed to have

considered all relevant § 3553(a) factors and arguments unless the record suggests

otherwise,” and we do not “require that a particular factor be given determinative

or dispositive weight.” Halvon, 26 F.4th at 570, 71. Here, the district court did

not assume that Camber’s mandatory-minimum sentence made him ineligible for

a sentence reduction, and is presumed to have considered all relevant factors.

      Nor did the district court otherwise abuse its discretion in concluding that

the § 3553(a) factors did not warrant a reduction in Camber’s sentence. Here, the

                                          5
court did not cite § 3553(a), but expressly referenced two of the factors—the nature

of Camber’s offenses and his history—and properly relied upon the percentage of

his sentence he had yet to serve. See United States v. Kantor, 853 F. App’x 723, 726

(2d Cir. 2021) (summary or.) (“[The § 3553(a)] inquiry often involves assessing the

proportion of a defendant’s stated sentence yet to be served.”). The judge who

reviewed Camber’s motion is the same judge who originally sentenced him,

providing greater assurance that the court was familiar with the nature of

Camber’s offenses and his history.             Given that Camber had multiple prior

convictions, and, at the time of this motion, had served less than half of his 10-year

sentence, the court’s conclusion that his release would be inconsistent with the

§ 3553(a) factors fell “within the range of permissible decisions.” 3 See Keitt, 21

F.4th at 71.

       Overall, “[m]ere disagreement with how the district court balanced the

§ 3553(a) factors. . . is not a sufficient ground for finding an abuse of discretion.”

Halvon, 26 F.4th at 569.




3 In this respect, we note that the denial of compassionate release at one time does not bar a
reapplication later in a prisoner’s sentence, if other conditions supporting compassionate release
are present.

                                                6
       We have considered all of Camber’s remaining arguments and conclude

they are without merit. For the foregoing reasons, we AFFIRM the order of the

district court.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk of Court




                                     7